In a claim to recover damages for wrongful death and personal injuries, etc., the claimants appeal from an order of the Court of Claims (Hanifin, J.), entered January 31, 1996, which denied their motion for leave to file a late claim.
Ordered that the order is affirmed, without costs or disbursements.
In this claim arising from a motor vehicle accident which occurred on the New York State Thruway, the Court of Claims denied the claimants’ prior application for leave to file a late claim without prejudice to a motion for the same relief, based upon evidence addressing certain aspects of the claimants’ theory of recovery (see, Pagano v New York State Thruway Auth., 235 AD2d 408 [decided herewith]). The claimants subsequently did renew the motion for leave to file a late claim, and in the order which is the subject of this appeal, the Court of Claims denied the motion.
We find no improvident exercise of discretion in the denial of leave to file a late claim (see, Court of Claims Act § 10 [6]). The claimants failed to submit evidence indicating that the area adjacent to the roadway was not designed or maintained in accordance with standards existing at the time of its construction (see, Van De Bogart v State of New York, 133 AD2d 974, 976; Holscher v State of New York, 59 AD2d 224, 226-227, affd 46 NY2d 972; see also, Kissinger v State of New York, 126 AD2d 139). Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.